Citation Nr: 0020333	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran.  The veteran had 
active service from May to September 1944.

This matter comes before of the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veteran's (VA) Regional Office (RO) in 
Portland, Oregon, which determined that the claim for service 
connection for the cause of the veteran's death was not well 
grounded because there was no medical or other evidence 
linking the veteran's death to service.

In her claim for benefits received in March 1998, the 
appellant reported that she was seeking service connection 
for the cause of the veteran's death and entitlement to 
dependency income and compensation (DIC) benefits.  This 
could be construed as a claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  This claim has 
not been adjudicated by the RO and is referred to that agency 
for adjudication.


FINDINGS OF FACT

1.  The death of the veteran was due to respiratory failure, 
due to or as a consequence of chronic obstructive pulmonary 
disease (COPD).  Another significant condition contributing 
to the cause of death but not related to death was congestive 
heart failure.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the certificate of the veteran's death discloses 
that he died in February 1998 at the age of 78.  The 
immediate cause of death respiratory failure, due to COPD.  
The approximate interval between the fatal condition and 
death was not shown.  The approximate interval between COPD 
and death was years.  Other significant conditions 
contributing to the cause of death but not related to death 
was congestive heart failure.

The veteran was not service connected for any disability at 
the time of his death in February 1998.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC). However, there 
are hospital extracts from the Surgeon General's Office (SGO) 
concerning the veteran.  These extracts show that the veteran 
was hospitalized in June 1944 for chronic arthritis.  The 
condition was reported as pre-existing to service.  The 
veteran was discharged from service for "traumatism."  

The certificate of his discharge from service shows that he 
was in poor health, and was not physically qualified for 
reenlistment.  The nature of his disability was not reported.

The veteran underwent private hospitalization in July 1988.  
It was reported that he had first experienced this symptom in 
May of that year.  It was noted that he had a history of 
rheumatic heart disease two times in the past, but did not 
have a heart murmur.  He had taken medication for arrhythmias 
for four years, but had discontinued the medication four 
years prior to the current hospitalization.  The assessments 
included unstable angina, continued tobacco usage, and a 
history of rheumatic fever, though examination had shown no 
valvular involvement.

The record shows that entitlement to non-service connected 
pension was established in October 1996.  At that time, the 
medical evidence dated from July 1988 to April 1996 showed 
that the veteran suffered from COPD, congestive heart 
failure, coronary artery disease with status post coronary 
artery bypass grafting, cholelithiasis, actinic keratosis, 
post-herpetic neuralgia, and gout.  

In a May 1999 statement, the veteran's sister-in-law reported 
that during service, the veteran was hospitalized due to the 
onset of a medical condition and was subsequently discharged 
because of a heart condition.  


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected or 
due to VA medical treatment is not sufficient; the appellant 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. 5107(a); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (1997).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met. (The current disability being the 
condition that caused the veteran to die.)  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under the provisions of 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993).

If the appellant fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995). The Board 
notes that although the RO requested a copy of all of the 
veteran's service medical records, only the extracts from the 
SGO could be located.  If the service medical records cannot 
be located, VA has a heightened duty to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The appellant has not reported the existence of any 
other records that, if obtained, would make her claim well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Board has no further duty, therefore, to notify her of the 
evidence needed to support her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Analysis 

The evidence shows that at the time of the veteran's death, 
service connection had not been granted for any disorders.  
The record contains a death certificate that indicates that 
the cause of death was respiratory failure due to COPD.  
There is no competent evidence of record, however, showing 
that any lung disorder, pulmonary disability or 
cardiovascular disorder was directly incurred in service or 
manifested to a compensable degree within one year following 
separation from service.  38 C.F.R. § 3.307(a)(3)(1999).

The appellant contends that the veteran had rheumatic fever 
in service and that this lead to the development of his fatal 
heart and respiratory diseases.  There is no competent 
evidence of rheumatic fever in service.  The SGO extracts do 
not show any evidence of a pulmonary disability or 
cardiovascular disease, or rheumatic fever.

Even assuming that the veteran did have rheumatic fever in 
service, there is no competent evidence that this disease 
lead to the development of heart or respiratory disease.  As 
noted above when treated during his initial episode of angina 
in 1988, it was specifically noted that, while he had a 
history or rheumatic fever, he did not have a heart murmur or 
any valvular damage.

The medical evidence does not show a nexus between an in-
service disease or injury and the cause of death.  Wade v. 
West, 11 Vet. App. 302 (1998).  The appellant's assertion 
that the cause of the veteran's death was related to service 
is not probative because as a lay person the appellant is not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93.  In the absence of 
competent evidence showing that the cause of the veteran's 
death is related to service, the Board has determined that 
the claim of entitlement to service connection for the cause 
of a veteran's death is not well-grounded.  Carbino v. Gober, 
10 Vet. App. 507 (1997).  

As the foregoing discussion should make clear, there is no 
competent evidence of any of the conditions that caused the 
veteran's death during service or for many years thereafter.  
The reports of the veteran, and members of his family, that 
he received treatment for a heart disability during service, 
constitute medical hearsay, and are of not competent 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  More 
significantly, there is no competent evidence of a nexus 
between heart disease in service and any of the fatal 
conditions.  The findings during the July 1988 
hospitalization suggest just the opposite.  They showed no 
evidence of heart disease prior to the 1980's.

The Court held that 38 U.S.C.A. § 5103(a) imposes an 
obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depend on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.  In 
the instant case there has been reference statements made by 
the veteran's treating physicians.  The appellant was advised 
in the statement of the case to submit such records, however 
she has not submitted any additional evidence.  

None of the medical records in the claims file link the 
veteran's death to his active service period.  As the 
appellant has not presented medical or competent evidence 
which would justify a belief by a fair and impartial 
individual that it is possible the veteran's death was 
related to service, her claim is not well grounded and must 
be denied.


ORDER

Service connection for the cause of death is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

